NUMBER 13-15-00339-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


       IN RE THE STATE OF TEXAS EX REL. STEPHEN B. TYLER


                       On Petition for Writ of Mandamus.


                                        ORDER

    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Per Curiam Order

       Relator, the State of Texas ex rel. Stephen B. Tyler, filed a petition for writ of

mandamus in the above cause on July 27, 2015. Through this original proceeding, relator

seeks to compel the trial court to vacate the judgment and sentence imposed on July 13,

2015 and to convene a sentencing hearing before a properly constituted jury. The Court

requests that the real party in interest, Kyle Thomas Perkins, or any others whose interest

would be directly affected by the relief sought, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See TEX.

R. APP. P. 52.2, 52.4, 52.8.
       IT IS SO ORDERED.

                               PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of July, 2015.




                           2